UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-2355


MARK A. LOVELY,

                  Petitioner - Appellant,

          v.

COMMISSIONER OF INTERNAL REVENUE,

                  Respondent - Appellee.



               Appeal from the United States Tax Court.
                        (Tax Ct. No. 4855-14L)


Submitted:   March 29, 2016                  Decided:   March 31, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark A. Lovely, Appellant Pro Se.            Regina Sherry   Moriarty,
Francesca   Ugolini,  UNITED    STATES      DEPARTMENT  OF    JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Mark A. Lovely appeals from the tax court’s orders upholding

the Commissioner of Internal Revenue’s notice of determination to

collect   by    levy    penalties     assessed    for    filing    frivolous      tax

returns, and denying his motion for reconsideration.                      26 U.S.C.

§ 6702(2)   (2012).       We   have    reviewed    the    record    and    find    no

reversible error.        Accordingly, we affirm for the reasons stated

by the tax court.        Lovely v. Comm’r, No. 4855-14L (U.S.T.C. July

2, 2015 & Aug. 26, 2015).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before   this   court    and   argument     would    not    aid    the

decisional process.



                                                                           AFFIRMED




                                         2